Title: From James Madison to William Smith, [31 March 1822]
From: Madison, James
To: Smith, William


                
                    Dear Sir
                    [31 March 1822]
                
                I have just recd yours of this date. I am sorry Mr. R Smith who probably remembers with much certainty & accuracy the original course of the river as the true boundary between us, finds a difficulty in giveg us his aid.
                The question is not where the river ran before it left the S. Side of what is called the Island and got into its present bed. It doubtless had successive temporary channels after quiting the original course, as the boundary between us before it got into its present channel which is admitted not to be the boundary. The original course may have been where I contend: notwithstanding its be[i]ng at one time where you contend, being then in its progress of change. Some may have noticed, or may recollect only this midway course. The knowledge & recollection of others may go back to the right period. The testimony of both therefore may be correct: but the older one only bears on the question. Perhaps under present circumstances, yr brother S. & my bro: Wm. are likely to have the oldest memories, among those whose situations led them to attend particularly to the course of the river. I am content to let them decide this point, & I presume they will neither of them decline the trouble of doing so. If you concur be so good as to name a day for their meeting, and I will endeavor to procure the attendance of my brother.
            